



Exhibit 10.51


CHICO’S FAS, INC.
2012 OMNIBUS STOCK AND INCENTIVE PLAN
PERFORMANCE AWARD AGREEMENT
FOR RESTRICTED STOCK UNITS
This Performance Award Agreement (this “Performance Award Agreement”) is
effective as of the date of grant indicated on the Appendix hereto (the “Grant
Date”), and is entered into between Chico’s FAS, Inc., a Florida corporation
(the “Company”), and the Grantee named in the Appendix hereto (the “Employee”).
WHEREAS, the Human Resources, Compensation and Benefits Committee of the Board
of Directors of the Company (the “Committee”) is authorized to make grants of
Performance Awards under the Company’s 2012 Omnibus Stock and Incentive Plan (as
amended and in effect from time to time, the “Plan”);
WHEREAS, the Committee approved this Performance Award grant, pursuant to the
Plan, to the Employee on the Grant Date provided that the Employee continues to
be employed as an employee of the Company on the Grant Date;
WHEREAS, the Committee determined and established the performance measures and
goals and continued employment requirements that must be achieved in order for
the Employee to earn and vest in the Performance Award;
WHEREAS, the Committee intends the Performance Award to be “performance-based
compensation” as such term is used in Section 162(m) of the Internal Revenue
Code of 1986, as amended;
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises set forth below, the parties hereto agree as follows:


Page | 1
2017 PSU
30460204v5

--------------------------------------------------------------------------------





1.Grant of Performance-Based Restricted Stock Units. The Company hereby sets
forth the right for the Employee to receive the target number of Restricted
Stock Units indicated on the Appendix hereto (the “Target”) at the end of the
defined Restriction Periods set forth in Paragraph 5, with the earn-out
opportunity to receive Restricted Stock Units equal to 0% - 175% of the Target
(the “Performance Award”), subject to the achievement of the Performance Goals
set forth in Paragraph 2. Upon the achievement and certification of the
Performance Goals as provided in Paragraph 2.b, on the first anniversary of the
Grant Date, each earned Restricted Stock Unit shall entitle the Employee to
receive one share of Common Stock of the Company, issued as Restricted Stock as
provided in Paragraph 9 and subject to additional employment requirements and
other conditions set forth in this Performance Award Agreement. The Performance
Award is granted pursuant to the Plan and is subject to the provisions of the
Plan, which is hereby incorporated herein and is made a part hereof, as well as
the provisions of this Performance Award Agreement. The Employee agrees to be
bound by all of the terms, provisions, conditions and limitations of the Plan
and this Performance Award Agreement. To the extent the terms of the Plan and
this Performance Award Agreement are in conflict, the terms of the Plan shall
govern. All capitalized terms have the meanings set forth in the Plan unless
otherwise specifically provided in this Performance Award Agreement. All
references to specified paragraphs pertain to paragraphs of this Performance
Award Agreement unless otherwise specifically provided.
2.    Performance Goals. The Employee’s right to receive the Performance Award
is subject to the following conditions (and the Performance Award shall not be
considered earned until all of the below conditions are met):
a.    The Employee continues to be employed through the Vesting Dates set forth
in Paragraph 5, subject to the provisions in Paragraph 7, and


Page | 2
2017 PSU
30460204v5

--------------------------------------------------------------------------------





b.    The performance goals established by the Committee (the “Performance
Goals”) are achieved as provided in this Paragraph 2.b. The Committee will
establish (and communicate to the Employee) the Performance Goals within the
first 90 days of the Performance Period. Such Performance Goals will be based
upon the return on net assets (“RONA”) for the Performance Period and will be
set at threshold, target and maximum levels, with interpolation for performance
between those levels. The “Performance Period” begins on January 29, 2017 and
ends on February 3, 2018. The Committee may adjust the previously established
Performance Goals during the Performance Period, provided, however, that for any
Performance Award for an Employee that is covered by Section 162(m) of the Code,
the Committee shall only make adjustments to the previously established
Performance Goals that are permitted under Section 162(m) of the Code but shall
in all events have the ability in its sole discretion to exercise negative
discretion to reduce the Performance Award. If the actual performance level is
below the established threshold, no Restricted Stock Units underlying the
Performance Award shall be payable under this Performance Award Agreement. If
the actual performance level is above the established maximum, no Restricted
Stock Units underlying the Performance Award shall be payable above such
maximum. The Committee shall determine and certify the level of performance
following the end of the Performance Period but in all events prior to the first
anniversary of the Grant Date. Except as provided otherwise in Paragraph 7.c
(with regard to a Change in Control during the Performance Period), any
Restricted Stock Units underlying the Performance Award that are not, based on
the Committee’s determination, earned by performance during the Performance
Period shall be cancelled and forfeited.
3.    No Transfer of Nonvested Restricted Stock Units or Restricted Stock.
During the period that any Restricted Stock Units or Restricted Stock underlying
the Performance Award are nonvested as set forth in this Performance Award
Agreement, the Employee shall have no rights to or with respect to such
Restricted Stock Units or Restricted Stock except as specifically set forth in
this Performance Award Agreement, and, during the applicable Restriction Period,
such nonvested Restricted Stock Units and Restricted Stock shall not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of, other
than by will, the laws of descent and distribution or by qualified domestic
relations order. No right or benefit hereunder shall in any manner be liable for
or subject to any debts, contracts, liabilities, or torts of the Employee.
4.    Risk of Forfeiture. Subject to Paragraphs 6 and 7, upon termination of
employment (as defined in Paragraph 8) prior to the end of a Restriction Period,
the Employee shall forfeit the right to receive the Performance Award that would
otherwise have vested at the end of said Restriction Period.


Page | 3
2017 PSU
30460204v5

--------------------------------------------------------------------------------





5.    Vesting Dates. Subject to Paragraphs 6 and 7, if the employment
requirements are met and the Performance Goals set forth in Paragraph 2 are
achieved, the restrictions applicable to the Performance Award will lapse in
accordance with the following Restriction Periods, as shown in the Vesting
Schedule indicated on the Appendix hereto: (i) one-third (33.3%) of the
Performance Award will vest on the second anniversary of the Grant Date ; and
(ii) the remaining two-thirds (66.7%) of the Performance Award will vest on the
third anniversary of the Grant Date (each a “Vesting Date”). To the extent the
vesting provisions in this Paragraph 5 would result in a fractional share, such
fractional share shall vest on the second Vesting Date. On each Vesting Date, to
the extent not previously forfeited, the restrictions (other than those set
forth in Paragraph 12) on the shares of Restricted Stock shall lapse and the
shares of Common Stock shall be delivered as provided in Paragraph 9.
6.    Termination of Service. The Employee’s voluntary or involuntary
termination of employment (as defined in Paragraph 8) shall affect the
Employee’s rights under this Performance Award Agreement as follows:
a.    Voluntary Termination or Termination for Cause. If, other than as
specified below, the Employee voluntarily terminates employment with the Company
or the Employee’s employment is terminated by the Company for Cause prior to a
Vesting Date, then the Employee shall forfeit the right to receive any nonvested
Restricted Stock Units and nonvested Restricted Stock underlying the Performance
Award. For purposes of this Performance Award Agreement, “Cause” for termination
shall exist if the Employee engages in any of the following conduct:
(i)
Conduct resulting in a conviction of, or entering a plea of no contest to, any
felony;

(ii)
Conduct resulting in a conviction of, or entering a plea of no contest to, any
crime related to employment, but specifically excluding traffic offenses;

(iii)
Continued neglect, gross negligence, or willful misconduct by the Employee in
the performance of the Employee’s duties, which has a material adverse effect on
the Company or its subsidiaries;

(iv)
Willful failure to take actions permitted by law and necessary to implement the
policies of the Company or its subsidiaries as such policies have been
communicated to the Employee;

(v)
Material breach of the terms of this Performance Award Agreement; or

(vi)
Drug or alcohol abuse to the extent that such abuse has an obvious and material
adverse effect on the Company or its subsidiaries or upon the Employee’s ability
to perform his or her duties and responsibilities.



Page | 4
2017 PSU
30460204v5

--------------------------------------------------------------------------------





b.    Involuntary Termination without Cause. If the Employee’s employment is
terminated by the Company without Cause prior to a Vesting Date, then the
Employee shall forfeit the right to receive any nonvested Restricted Stock Units
and nonvested Restricted Stock underlying the Performance Award. The Committee,
or its delegee, as applicable, shall retain the authority to accelerate
time-vesting and payment of all or a portion of the Performance Award in its
discretion, provided, however, in such event, the related Performance Goals must
still be achieved and, to the extent earned, either the Performance Award shall
be issued and delivered as unrestricted shares of Common Stock as provided in
Paragraph 9 on the first anniversary of the Grant Date or, if such termination
occurs after the first anniversary of the Grant Date, the nonvested Restricted
Stock issued on the first anniversary of the Grant Date shall fully vest on the
Termination Date.
7.    Retirement, Change in Control, Death or Disability. The Employee’s
Retirement, or death or Disability, or a Change in Control, shall affect the
Employee’s rights under this Performance Award Agreement as follows:
a.    Retirement. If the Employee’s employment with the Company (as defined in
Paragraph 8) is terminated due to Retirement on or prior to the first
anniversary of the Grant Date, to the extent not previously forfeited, then as
of the first anniversary of the Grant Date and subject in all events to the
achievement of the Performance Goals set forth in Paragraph 2, the Prorated
Portion (as defined below) of the nonvested but otherwise earned Restricted
Stock Units shall fully vest and shall be issued and delivered as unrestricted
shares of Common Stock as provided under Paragraph 9 on the first anniversary of
the Grant Date and the Employee shall forfeit the right to receive all
Restricted Stock Units in excess of the earned Prorated Portion. If the
Employee’s employment with the Company (as defined in Paragraph 8) is terminated
due to Retirement after the first anniversary of the Grant Date, to the extent
not previously vested or previously forfeited, then the Prorated Portion of the
nonvested Restricted Stock shall fully vest on the Termination Date and the
Employee shall forfeit the right to receive all shares of the nonvested
Restricted Stock in excess of the Prorated Portion. For these purposes, the
“Prorated Portion” shall be equal to the number of shares which is the product
of (i) a fraction, the numerator of which is the number of completed months
elapsed beginning on the Grant Date and ending on the Termination Date and the
denominator of which is the total number of months beginning on the Grant Date
and ending on the last day of the last Restriction Period, multiplied by (ii)
the total number of nonvested Restricted Stock Units or shares of nonvested
Restricted Stock, whichever is applicable, immediately prior to the Termination
Date. For these purposes, the Employee’s position as an employee of the Company
will not be considered to be terminated by “Retirement” unless prior to the
Termination Date: (i) the Employee provides written notice to the Company of
intent to formally retire; (ii) the Employee has reached age 55; (iii) the
Employee’s combined age and years of service with the Company as an employee is
equal to 65 or greater; and (iv) the Company approves the Employee’s request to
retire, which approval is in the sole discretion of the Committee, or its
delegee, as applicable.


Page | 5
2017 PSU
30460204v5

--------------------------------------------------------------------------------





b.    Death or Disability. If the Employee’s employment by the Company (as
defined in Paragraph 8) is terminated by death or due to a Disability prior to a
Vesting Date, to the extent not previously and vested or previously forfeited,
then the Performance Award shall become fully vested subject to the performance
requirements in Paragraph 2.b. and, to the extent earned, either the Performance
Award shall be issued and delivered as unrestricted shares of Common Stock as
provided in Paragraph 9 on the first anniversary of the Grant Date or, if such
termination occurs after the first anniversary of the Grant Date, the nonvested
Restricted Stock issued on the first anniversary of the Grant Date shall fully
vest on the Termination Date. For purposes of this Performance Award Agreement,
“Disability” shall mean that the Employee was approved for a disability benefit
under the Company’s long-term disability plan.
c.    Change in Control. If a Change in Control occurs following the Performance
Period, then the Performance Award shall be converted immediately to shares of
Common Stock (to the extent not previously converted) and shall vest fully, all
restrictions (other than those set forth in Paragraph 12) applicable to such
Performance Award shall terminate, and, on the date of the Change in Control,
the Company shall issue and deliver as provided in Paragraph 9 all such shares
of Common Stock earned based on the actual achievement of the Performance Goals.
If a Change in Control occurs during the Performance Period, the Performance
Award shall be converted into shares of Common Stock at 100% of the Target level
of shares, and shall fully vest upon the Change in Control, all restrictions
(other than those set forth in Paragraph 12) applicable to such Performance
Award shall terminate, and, on the date of the Change in Control, the Company
shall issue and deliver as provided in Paragraph 9 all shares based on the
Target achievement of the Performance Goals.
8.    Definition of Employment and Termination. For purposes of this Performance
Award Agreement, “employment” means employment by the Company and/or its
subsidiary (as “subsidiary” is defined under the Plan). “Termination Date” means
the date upon which the Employee is separated from employment, whether voluntary
or involuntary. Neither the transfer of the Employee from employment by the
Company to employment by a subsidiary, nor the transfer of the Employee from
employment by a subsidiary to employment by the Company, nor the transfer of the
Employee from employment by a subsidiary to employment by another subsidiary
shall be deemed to be a termination of employment of the Employee. Furthermore,
in no event shall employment be deemed terminated under this Performance Award
Agreement unless and until the Employee’s employment by the Company, to the
extent applicable, and each of its subsidiaries, to the extent applicable, is
terminated such that the Employee is no longer employed by the Company or any of
its subsidiaries. Moreover, the employment of the Employee shall not be deemed
to have been terminated because of absence from active employment on account of
temporary illness or during authorized vacation or during temporary leaves of
absence from active employment granted by the Company or a subsidiary for
reasons of professional advancement, education, health, or government service,
or during military leave for any period if the Employee returns to active
employment within 90 days after the termination of military leave, or during any
period required to be treated as a leave of absence by virtue of any valid law
or agreement. The Plan Administrator’s determination in good faith regarding
whether a termination of employment of any type or Disability has occurred shall
be conclusive and determinative.


Page | 6
2017 PSU
30460204v5

--------------------------------------------------------------------------------





9.    Issuance and Delivery of Shares; Ownership Rights.
a.    Issuance and Delivery of Shares. With respect to Restricted Stock issuable
on the applicable dates set forth in Paragraph 5, 6.b or 7, the shares of
Restricted Stock will be issued in the name of the Employee and delivered
electronically to the Plan Administrator as escrow agent (the “Escrow Agent”),
and will not be sold, assigned, transferred, pledged or otherwise disposed of or
encumbered unless and until the expiration of the Restriction Period set forth
in Paragraph 5 or the occurrence of any of the events contemplated by Paragraphs
6 or 7. The Company may instruct the transfer agent for its Common Stock to
reflect in its records the restrictions on transfer set forth in this
Performance Award Agreement and the Plan. No shares of Restricted Stock will be
transferred by the Escrow Agent to the Employee unless and until the shares of
Restricted Stock have vested and all other terms and conditions in this
Performance Award Agreement and the Plan have been satisfied. Once vested and
all other terms and conditions have been satisfied, the shares of Common Stock
will be delivered to the Employee via electronic delivery to the Employee’s
account with the Company’s stock plan administrator and will be freely
transferable by the Employee. With respect to unrestricted shares issuable on
the dates set forth in Paragraph 6.b or 7, the shares of Common Stock will be
issued and delivered to the Employee via electronic delivery to the Employee’s
account with the Company’s stock plan administrator and will be freely
transferable by the Employee. The Committee may change the above procedure for
issuance and delivery of shares of Common Stock at any time. Notwithstanding any
other provision of this Performance Award Agreement, the issuance and delivery
of the shares of Common Stock under this Paragraph 9 shall be subject to the
requirements of Paragraph 12, including restrictions on transfer as provided
therein to the extent applicable.
b.    Ownership Rights. The Employee is not entitled to any voting and ownership
rights applicable to the Performance Award, including the right to receive any
dividends that may be paid on the Performance Award, prior to the issuance of
the shares of Common Stock as either unrestricted shares or as Restricted Stock.
To the extent the Restricted Stock Units are earned and vested, the Employee
shall be entitled to receive shares or cash equivalents to all dividends paid
subsequent to the Grant Date and prior to the first anniversary of the Grant
Date with payment of such dividend equivalents being paid on the first dividend
payment date following the first anniversary of the Grant Date (but in no event
later than the Latest Payment Date as defined in Paragraph 21). To the extent
any nonvested Restricted Stock Units are forfeited, the dividend equivalents
attributable to such Restricted Stock Units shall also be forfeited. Following
the issuance and delivery of the shares of Common Stock as either unrestricted
shares or as Restricted Stock, the Employee shall have all voting and ownership
rights as provided to other shareholders, except that the Restricted Stock shall
remain subject to the restrictions under Paragraph 3 until vesting occurs and,
if the Restricted Stock is forfeited, all such rights with regard to the
Restricted Stock shall immediately terminate. (Information on the Company’s
stock, Annual Reports, and other relevant information may be found under the
Investor Relations Sections of the Company’s website: www.chicosfas.com.)


Page | 7
2017 PSU
30460204v5

--------------------------------------------------------------------------------





10.    Reorganization of Company and Subsidiaries. The existence of this
Performance Award Agreement shall not affect in any way the right or power of
the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company or any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the Performance Award or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
11.    Adjustment of Shares. In the event of stock dividends, spin-offs of
assets or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company (“Recapitalization Events”), then for all purposes references herein to
Common Stock or to Performance Award shall mean and include all securities or
other property (other than cash) that holders of Common Stock of the Company are
entitled to receive in respect of Common Stock by reason of each successive
Recapitalization Event, which securities or other property (other than cash)
shall be treated in the same manner and shall be subject to the same
restrictions as the underlying Performance Award.
12.    Certain Restrictions. By accepting the Performance Award, the Employee
agrees that if at the time of delivery of the shares of Common Stock issued
hereunder any sale of such shares is not covered by an effective registration
statement filed under the Securities Act of 1933 (the “Act”), the Employee will
acquire the Common Stock for the Employee’s own account and without a view to
resale or distribution in violation of the Act or any other securities law, and
upon any such acquisition the Employee will enter into such written
representations, warranties and agreements as the Company may reasonably request
in order to comply with the Act or any other securities law or with this
Performance Award Agreement.


Page | 8
2017 PSU
30460204v5

--------------------------------------------------------------------------------





13.    Confidentiality. By accepting the Performance Award, the Employee agrees
that during the twenty-four month period immediately following the Termination
Date, the Employee will not use or disclose the Company’s and/or its
subsidiaries’ Confidential Information, except in the faithful performance of
the Employee’s duties for the Company. For purposes of this Performance Award
Agreement, Confidential Information includes trade secrets and other
confidential and proprietary information and materials pertaining to, among
other things: (a) designs (including garment and fabric) and fashion trends; (b)
sourcing, manufacturing, merchandising, licensing and supply chain processes,
techniques and plans; (c) advertising, marketing and promotional plans; (d)
technical and business strategies and processes; (e) sales, revenues, profits,
margin, expenses, and other financial information; (f) relationships between the
Company and its customers, its vendors and its employees; (g) customers’
personal identifying information; (h) stores and real estate, including
expansion and relocation plans; (i) store operations, including policies and
procedures; (j) compensation, benefits, performance history and other
information relating to the Company’s and/or its subsidiaries’ employees; and
(k) acquisitions, mergers, divestitures, and agreements regarding franchising
and distribution. Confidential Information does not include information that is,
or becomes, generally known within the industry or generally available to the
public (unless through the Employee’s improper disclosure). The purpose of this
provision is to protect the Company’s and/or its subsidiaries’ legitimate
interest in maintaining the confidentiality of its private business information;
accordingly, nothing herein is intended to or shall be construed to prohibit
communications among associates regarding their compensation or any other terms
and conditions of employment. Nothing in this Performance Award Agreement is
intended to or will be used in any way to limit the Employee’s rights to
communicate with a government agency, as provided for, protected under or
warranted by applicable law.
14.    Non-Competition. By accepting the Performance Award, the Employee agrees
that during the Restricted Period as defined below, the Employee will not,
directly or indirectly, perform any job, task, function, skill, or
responsibility for a Competing Business within the Restricted Territory that the
Employee has provided for the Company (or its subsidiaries) within the twelve
(12) month period immediately preceding Employee’s Termination Date. For
purposes of this Performance Award Agreement, a Competing Business shall mean
any direct competitor of the Company which, in general, means a specialty
retailer of: (i) better women’s intimate apparel, sleepwear and bath and body
products; or (ii) better women’s apparel whose target customers are 30 years of
age or older and have an annual household income of $75,000 or more. Competing
Business includes, but is not limited to: The J. Jill Group, Inc., L Brands,
Inc., Soft Surroundings Holdings, LLC, The Talbots, Inc., GAP, Inc., Victoria’s
Secret Stores, Inc., and Ascena Retail Group, Inc. The Restricted Period means
the period immediately following the Employee’s Termination Date, and is a six
(6) month period for Vice Presidents and below; a twelve (12) month period for
Senior, Group and Executive Vice Presidents; and a twenty-four (24) month period
in case of the Chief Executive Officer. The Restricted Territory means where
Company’s products are marketed at the time of Employee’s termination. The
Employee acknowledges that the foregoing restrictions may impair the Employee’s
ability to engage in certain business activities during the defined period, but
acknowledges that these restrictions are reasonable consideration for the grant
of the Performance Award hereunder.


Page | 9
2017 PSU
30460204v5

--------------------------------------------------------------------------------





15.    Nonsolicitation. By accepting the Performance Award, the Employee agrees
that for a period of two (2) years following the Termination Date, the Employee
will not directly or indirectly solicit, induce or attempt to influence any
Company employee (including any Company’s subsidiaries’ employee) to leave the
Company’s employ, nor will the Employee assist anyone in soliciting or
recruiting a Company employee (including a Company’s subsidiaries’ employee) for
purposes of being employed or retained as a consultant or contractor elsewhere.
    
16.    Noncompliance Reporting. By accepting the Performance Award, the Employee
agrees that if, at any time, the Employee learns of information suggesting
conduct by an officer or employee of the Company (including of the Company’s
subsidiaries) or a member of the Company’s Board of Directors that is unlawful,
unethical, or constitutes a material violation of any Company policy, regardless
of the source of such information, the Employee will report promptly such
information to the Company through any of the Company’s internal mechanisms
available for the reporting of such conduct such as, for instance, the Company’s
Ethics and Compliance Hotline. Nothing in this Performance Award Agreement is
intended to or will be used in any way to limit the Employee’s rights to
communicate with a government agency, as provided for, protected under or
warranted by applicable law.
17.    Amendment and Termination. No amendment or termination of this
Performance Award Agreement which would impair the rights of the Employee shall
be made by the Board, the Committee or the Plan Administrator at any time
without the written consent of the Employee. No amendment or termination of the
Plan will adversely affect the right, title and interest of the Employee under
this Performance Award Agreement or to Performance Award granted hereunder
without the written consent of the Employee.
18.    Entire Agreement. This Performance Award Agreement constitutes and
contains the entire agreement between the parties with respect to the subject
matter hereof and supersedes any prior or contemporaneous oral or written
agreements.
19.    No Guarantee of Employment. This Performance Award Agreement shall not
confer upon the Employee any right with respect to continuance of employment or
other service with the Company or any subsidiary, nor shall it interfere in any
way with any right the Company or any subsidiary would otherwise have to
terminate such Employee’s employment or other service at any time.
20.    Withholding of Taxes. The Company shall have the right to (i) make
deductions from the number of shares of Common Stock otherwise deliverable upon
satisfaction of the conditions precedent under this Performance Award Agreement
(and other amounts payable under this Performance Award Agreement) in an amount
sufficient to satisfy withholding of any federal, state or local taxes required
by law, or (ii) take such other action as may be necessary or appropriate to
satisfy any such tax withholding obligations, provided, in any event, the
Company shall withhold only the minimum amount necessary to satisfy applicable
statutory withholding requirements unless the Employee has elected to have an
additional amount (up to the maximum allowed under law) withheld.


Page | 10
2017 PSU
30460204v5

--------------------------------------------------------------------------------





21.    No Guarantee of Tax Consequences. The Performance Award is intended to be
exempt from Section 409A of the Code as a short-term deferral or as restricted
stock under Section 83 of the Code. To that end, the payment of any shares of
Common Stock due under this Performance Award Agreement (including the issuance
of shares of Common Stock as Restricted Stock) and all related dividend
equivalents shall be made in all events no later than the 15th day of the third
month following the later of the Company’s tax year or the Employee’s tax year
during which the shares of Common Stock (or related Restricted Stock Units or
dividend equivalents) are no longer subject to a substantial risk of forfeiture
(the “Latest Payment Date”). Each payment under this Performance Award Agreement
shall be treated as a separate payment and all of the terms of this Performance
Award Agreement shall be interpreted in a manner as to be exempt from Section
409A of the Code. Notwithstanding the foregoing, neither the Company nor any
subsidiary nor the Plan Administrator shall be liable to any person eligible for
benefits under this Performance Award Agreement in the event this Performance
Award Agreement or the payments hereunder fail to be exempt from, or comply with
the requirements under, Section 409A or Section 83 of the Code. Neither the
Company nor any subsidiary nor the Plan Administrator makes any commitment or
guarantee that any federal or state tax treatment will apply or be available to
any person eligible for benefits under this Performance Award Agreement.
22.    Severability. In the event that any provision of this Performance Award
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of this Performance Award Agreement and this Performance Award
Agreement shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.
23.    Governing Law. This Performance Award Agreement shall be construed in
accordance with the laws of the State of Florida to the extent federal law does
not supersede and preempt Florida law.
24.    Miscellaneous Provisions.
a.    Not a Part of Salary. The grant of an Award under the Plan is not intended
to be a part of the salary of the Employee.
b.    Conflicts With Any Employment Agreement. If the Employee has an employment
agreement with the Company or any of its subsidiaries which contains different
or additional provisions relating to vesting of restricted stock unit awards, or
otherwise conflicts with the terms of this Performance Award Agreement, the
provisions of the employment agreement shall govern.
c.    Independent Covenants. The Employee acknowledges that the promises set
forth herein by either party are independent of each other and are independent
of any other provision in any other agreement between the Employee and the
Company and the existence of any claim or cause of action the Employee may have
against the Company shall not constitute a defense to enforcement of the
Employee’s promises herein.


Page | 11
2017 PSU
30460204v5

--------------------------------------------------------------------------------





d.    Electronic Delivery and Signatures. The Employee hereby consents and
agrees to electronic delivery of share(s) of Common Stock, Plan documents, proxy
materials, annual reports and other related documents. The Company has
established procedures for an electronic signature system for delivery and
acceptance of Plan documents (including documents relating to any programs
adopted under the Plan and this Performance Award Agreement). The Employee
hereby consents to such procedures and agrees that his or her electronic
signature is the same as, and shall have the same force and effect as, his or
her manual signature. The Employee consents and agrees that any such procedures
and delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan, including any program adopted under
the Plan.








Page | 12
2017 PSU
30460204v5